It was admitted that the paper title of the plaintiffs covered the land in suit, and that defendants were in possession of part thereof. The defendants claimed the land under a tax title. They had listed the (369)  land, along with 300 acres of their own, as 700 acres, allowed it to be sold for the taxes, bid the whole off for tax and cost $17.21, took first the tax certificate and afterwards the sheriff's deed.
His Honor directed the jury, that if they believed the evidence, to find the issues in favor of plaintiff, which they did. Judgment accordingly, and defendants appealed.
In one of the townships of Yancey County a tract of land of 700 acres was listed for taxation for the years 1892 and 1893, in the name of the "Silver heirs." The defendants in this action are *Page 259 
"The Silver heirs," and they are in the possession of the 700 acres of land, claiming under a sheriff's deed made to them under a sale of the land for taxes. The lands were listed as one tract, and they embraced, according to the admissions of the answer, 400 acres which belonged to the plaintiff at the time of the sale. The case on appeal also shows that it was admitted that the land described in the complaint, and for the possession of which the plaintiff brought this action, was covered by the grants introduced by the plaintiff.
This is indeed a novel case, one entirely different from any we have had before us on the subject of titles under tax sales. The defendants listed the land of the plaintiff, together with their own, in a lump — in one tract — and by a description which gave the plaintiff no possible intimation that his land was embraced in the listing, allowed their own land, together with the plaintiff's, to be sold for their taxes, bought the whole at the tax sale, and now set up a title under the sheriff's deed.
We are of the opinion that by the defendants listing the plaintiff's land as their own, they are bound by that act for the purposes    (370) of this suit, and when they bought at the sheriff's sale they simply paid their taxes, and the sheriff's deed conveyed no title.
Of course, as between the plaintiff and the defendants, the listing of the plaintiff's land by the defendants does not affect the plaintiff's title under the circumstances of this case, for the plaintiff could be in no manner bound by the act of the defendants in the listing of the land.
There was no error in the instruction of the judge to the jury, and the judgment is
Affirmed.